Case 3:19-cv-01671-BR Document 34-1 Filed 10/22/19 Page 1 of 2

EXHIBIT 1
This website uses cookies and local storage. By using our services, you agree to our use of cookies
and local storage.

Case 3:19-cv-01671-BR Document 34-1 Filed 10/22/19 Page 2 of 2

lagree

 

AMIS INTEGRITY - BULK CARRIER
IMO: 9732412, MMSI: 353424000

VesselFinder »Vessels » Cargo vessels »AMIS INTEGRITY

16 used BMW

Learn More

13 Maserati

GranTurismo

$34,490

Learn More

KKKKK

AMIS INTEGRITY current position is 45.64291 N / 122.72358 W on Oct 20, 2019 15:13 UTC Vessel AMIS INTEGRITY
(IMO: 9732412, MMSI: 353424000) is a Bulk Carrier built in 2017 and currently sailing under the flag of Panama. Current
destination of AMIS INTEGRITY is MANILA and the estimated time of arrival (ETA) is Nov 7, 17:00.

 

Track on Map

AIS DATA

AIS Type

Flag
Destination
ETA

IMO / MMSI
Callsign

Length / Beam
Current draught
Course / Speed
Coordinates

Last report

Cargo ship

Panama

MANILA

Nov 7, 17:00

9732412 / 353424000
H9XQ

199/32m

13.0m

151.6° / 0.0 kn
45.64291 N/122.72358 W
Oct 20, 2019 15:13 UTC

PORT CALLS

Current AIS Destination

Manila

Recent Port Calls
Vancouver
Astoria
Rizhao
Singapore

Paranagua

Estimated Time of Arrival

2019-11-07 17:00

Actual Time of Arrival (UTC)
2019-10-16 01:07
2019-10-10 19:34
2019-09-19 08:59
2019-09-08 21:04
2019-08-03 21:58

Historical AIS Data

MAP POSITION

A ¢ >
ess oN
ic i A
. H ao

 
